                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA


STEPHEN STOWERS,                                  No. 2:18-cv-2177 DB P

                  Plaintiff,
         v.

HARBAKO,
                                                  ORDER & WRIT OF HABEAS CORPUS
                  Defendant.                      AD TESTIFICANDUM
                                              /

Stephen Stowers, CDCR # P-69814, a necessary and material witness in a settlement conference
in this case on August 21, 2019, is confined in the California Men’s Colony (CMC), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney, by video conference from his place of confinement, to the
U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California 95814, on Wednesday,
August 21, 2019 at 9:30 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, by video conference, to
       participate in a settlement conference at the time and place above, until completion of the
       settlement conference or as ordered by the court.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
       prison no less than two days prior to the settlement conference that the prison’s video-
       conference equipment will connect to the court’s system. Any difficulties shall
       immediately be reported to Judy Streeter, Courtroom Deputy, at (916) 930-4004.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMC, P.O. Box 8101, San Luis Obispo, California 93409:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
Dated: June 10, 2019


DLB:9/DB/prisoner-civil rights/stow2177.841
